ORDER
PER CURIAM:
Lewis A. Stevens appeals his convictions of forcible rape and incest and the denial of his Rule 29.15 motion for post-conviction relief. He asserts that the state failed to make a prima facie case and that the prosecutor’s closing argument was improper. He also contends that his post-conviction attorney abandoned him. We find no merit to his claims and affirm the convictions and denial of his Rule 29.15 motion. Because we discern no jurisprudential value in publishing an opinion, we issue this summary order. Rules 30.25(b) and 84.16(b).